DETAILED ACTION
This Office action is in reply to correspondence filed 3 February 2022 in regard to application no. 16/643,543.  Claims 3-5, 7, 9, 10, 12, 13, 15, 18-20, 24, 25, 27-29, 31, 33-35 and 41-54 have been cancelled.  Claims 1, 2, 6, 8, 11, 14, 16, 17, 21-23, 26, 30, 32 and 36-40 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8, 11, 14, 16, 17, 21-23, 26, 30, 32 and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is directed to either a method (process) or system (machine).  The claim(s) recite(s) a screen on the outside of a vehicle which selects and displays content. The specification makes it clear that what is displayed may be an advertisement, and so the claims recite advertising behavior, one of certain methods of organizing human activity deemed abstract.  Further, the process can be performed without avail of any technology at all; one can simply write an advertisement on the exterior of a vehicle — 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer (and only in some of the claims), nothing is done beyond what was set forth above; at most, this merely uses a computer as a tool to perform the abstract idea.  See MPEP § 2106.05(f).
As the claims merely select and display unspecified content, they do not improve the “functioning of a computer” or of “any other technology or technical field”. See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, as a generic computer is not the particular machine envisioned.  See MPEP § 2106.05(b).
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because the only thing being manipulated in any way is information, which, being intangible, is not a “particular article” at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), simply providing that a computer collects data, determines content in no 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, where there are any, alone or in ordered combination, do not amount to significantly more than the abstract idea.  Claim 30, which has the most, includes a “system” comprising a display screen, controller and sensors.  Every computer has sensors: a key on a keypad is a sensor; a mouse has multiple sensors; a touchscreen is a sensor.  These elements are recited at a high degree of generality and the applicant makes it clear and explicit, ¶109, that nothing is required beyond a “general-purpose computer”.
It only performs generic computer functions of selecting and displaying information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — at most, a generic computer performing a short sequence of abstract steps chronologically — does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is similarly directed to the same abstract idea and essentially the same process.  The dependent claims further do not amount to significantly more than the abstract idea, as each simply further elaborates the type of information being manipulated and/or provides for additional, abstract manipulation of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 14, 16, 26 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batten et al. (U.S. Publication No. 2018/0186309).

With regard to Claim 1:
A method for displaying information on a vehicle, comprising: 
(a) providing said vehicle comprising a display screen on an exterior portion of said vehicle, wherein said display screen is an electronic display device; [abstract; the “digital license plate” reads on such an electronic display device; Sheet 1, Fig. 1 showing its position on the exterior of a vehicle] 
(b) collecting with one or more sensors data regarding one or more of speed, velocity, and acceleration of the vehicle along a route, environmental conditions along the route, geographic conditions along the route, and contextual conditions along the route; [0035; a “substantially slow speed” is detected such as when a vehicle is moving “slowly through heavy traffic”; whatever detects that reads on a sensor as it has sensed; 0027; GPS is used to detect a location which reads on a “geographic condition”]
(c) dynamically determining, based on the data collected with the one or more sensors, content to be included in said information while said vehicle is travelling along a route; [0028; “advertisements may be substantially related to the location of the vehicle 10, for example, if the vehicle 10 is traveling within the vicinity of a venue, an advertisement for the venue may be shown”; 0029; “traffic information” may be displayed] and 
(d) displaying said media content dynamically determined in (c) on said display screen. [id.; the advertisement “is shown”]

With regard to Claim 2:
The method of claim 1, wherein said display screen is part of a display unit mounted on said exterior portion of said vehicle, [Fig. 1] wherein said display unit comprises the one or more sensors, and the one or more sensors is selected from the group consisting of a global positioning system (GPS), a wireless transmitter, a wireless receiver, an optical sensor, an audio sensor, an accelerometer, and a gyroscope. [Considering the “display unit” to be the entire system, 0040; “GPS location device”; 0033; “accelerometer”; 0055; “gyroscope”; 0043; “camera”; 0040; it uses “wireless communication”]

With regard to Claim 6:
The method of claim 1, wherein said contextual factors include at least one of a geographic location of said vehicle along said route and a time of day in which said vehicle is travelling said route. [0028 as cited above in regard to claim 1; the vehicle’s location is used]

With regard to Claim 8:
The method of claim 1, wherein said environmental factors include at least one of traffic conditions, ambient lighting, and weather conditions along said route. [0029; “traffic information”]

With regard to Claim 14:
The method of claim 1, wherein along said route, said vehicle undergoes a change in velocity or acceleration, and wherein said content is dynamically adjusted in response to said change in velocity or acceleration. [0033; velocity and acceleration are measured; acceleration reads on a change in velocity; 0035; what is displayed is selected based upon the speed]

With regard to Claim 16:
The method of claim 1, further comprising collecting with a sensor audio or video data along said route, wherein dynamically determining said content involves consideration of said audio or video data. [0043; a camera detects proximity to another vehicle and may then modify the displayed content based on information gathered about the other vehicle]

With regard to Claim 26:
The method of claim 1, further comprising logging demographic information along said route, said demographic information including at least one of a number of passengers along said route and video of pedestrian or vehicle traffic along said route. [0201; to “establish authorization for the driver and passengers” reads on determining there is at least one passenger]

With regard to Claim 30:
A system for displaying information on a vehicle, comprising: 
a display screen mountable on an exterior portion of said vehicle, wherein said display screen is an electronic display device; [abstract; the “digital license plate” reads on such an electronic display device; Sheet 1, Fig. 1 showing its position on the exterior of a vehicle] 
one or more sensors configured to collect data regarding one or more of speed, velocity, and acceleration of the vehicle along a route, environmental conditions along the route, geographic conditions along the route and contextual conditions along the route; [0035; a “substantially slow speed” is detected such as when a vehicle is moving “slowly through heavy traffic”; 0027; GPS is used to detect a location which reads on a “geographic condition”] and 
a controller operatively coupled to said display screen, [abstract; “processor” which is within the digital license plate] wherein said controller is programmed to (i) dynamically determine, based on data collected with the one or more sensors, content to be included in said information while said vehicle is travelling along a route; [0028; “advertisements may be substantially related to the location of the vehicle 10, for example, if the vehicle 10 is traveling within the vicinity of a venue, an advertisement for the venue may be shown”; 0029; “traffic information” may be displayed] and (ii) direct said content dynamically selected in (i) to be displayed on said display screen. [id.; the information “is displayed”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Lobsenz (U.S. Publication No. 2013/0246181).

With regard to Claim 11:
The method of claim 1, wherein said contextual factors include places of interest and events along or in the vicinity of said route, said places of interest including one or more of apartments, hotels, museums, parks, shopping centers, restaurants, and bars. 

Batten teaches the method of claim 1 but does not explicitly teach these places, and though they are of no patentable significance as explained below, this is known in the art.  Lobsenz teaches a vehicle advertising system [title] which can display advertising about a “local Italian restaurant” to be served when vehicles are nearby. [0081] Lobsenz and Batten are analogous art as each is directed to electronic means for using vehicles as a means for displaying information and using location as a determining factor.  

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lobsenz with that of Batten in order to allow local businesses to target nearby customers, as taught by Lobsenz; further, it is simply a substitution of one known part for another with predictable results, simply displaying Lobsenz’ advertisement in place of Batten’s information; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Hartmann (U.S. Publication No. 2018/0293448).

These claims are similar so are analyzed together.
With regard to Claim 17:
The method of claim 16, wherein said sensor captures a multi-angle video of conditions along said route.

With regard to Claim 32:
The system of claim 30, further comprising a multi-angle camera for collecting audio or video data along said route. 

Batten teaches the method of claim 16 and system of claim 30 including capturing video data, [0167] and determining conditions along a route as cited above, but does not explicitly teach a multi-angle view, but it is known in the art.  Hartmann teaches a method of determining a road condition [title] by analyzing “spray water occurring at a wheel of [a] vehicle”. [abstract] It uses “multiple angles” to make the determination, [0038] captured by “a camera or a camera system having multiple cameras”, [0027] and can send the relevant resulting information to a “display device” of the vehicle. [0016] Hartmann and Batten are analogous art as each is directed to electronic means for displaying information determined by sensors of a vehicle. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Hartmann with that of Batten in order to obtain multiple views of conditions, as taught by Hartmann; further, it is simply a substitution of one known part for another with predictable results, simply using the multiple cameras of Hartmann rather than the single camera of Batten; the substitution produces no new and unexpected result.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Park (U.S. Publication No. 2015/0365979).

With regard to Claim 21:
The method of claim 1, wherein said data includes environmental data indicative of visibility along said route.

Batten teaches the method of claim 1 including environmental data [e.g. 0039; “weather forecasts”], but does not explicitly teach environmental data indicative of visibility, but it is known in the art.  Park teaches a system for assisting drivers of automobiles using sensor data. [abstract] Among the things it can detect is “smog”, [0026] which reads on environmental data indicative of visibility. It can send a message to alert emergency personnel of a situation. [id.] Park and Batten are analogous art as each is directed to electronic means for providing messages based on vehicle sensor data. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Park with that of Batten in order to warn of a hazardous condition, as taught by Park; further, itis simply a substitution of one known part for another with predictable results, simply responding to Park’s condition rather than that of Batten; the substitution produces no new and unexpected result.

With regard to Claim 22:
The method of claim 21, further comprising adjusting said information in response to said change in visibility. [id.; Park’s message is sent in response to the detected conditions; it would have been obvious to similarly adjust Batten’s display as it simply substitute one known means of providing information for another with predictable results]

With regard to Claim 23:
The method of claim 21, further comprising determining one or more environmental conditions from said environmental data, and adjusting said information in response to said environmental conditions. [id.]

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Wang et al. (U.S. Publication No. 2018/0315098, filed 2 July 2018).

With regard to Claim 36:
The system of claim 30, further comprising an online portal, wherein the content is selected from content stored on the online portal. 

Batten teaches the system of claim 30 including selecting content as cited above, but does not explicitly teach obtaining content from an online portal, but it is known in the art.  Wang teaches a system for selectively sending content [abstract] which may display the content at a “certain time interval’ based on a “selection”. [0040] The content is an “advertisement”. [id.] An “advertiser uploads” the advertisement. [0136] Wang and Batten are analogous art as each is directed to electronic means for providing advertisements on a digital display. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wang with that of Batten, as market forces at the time were increasingly driving information providers to obtain advertising content from third-party ad servers, as taught by Wang; further, it is simply a substitution of one known part for another with predictable results, simply obtaining an advertisement in the manner of Wang rather than that of Battern; the substitution produces no new and unexpected result.

With regard to Claim 37:
The system of claim 36, wherein the online portal is configured to permit content providers to upload content. [Wang, 0136, as cited above in regard to claim 36]

With regard to Claim 38:
The system of claim 36, wherein the online portal is configured to permit content providers to choose a time interval in which to display content. [Wang, 0040, as cited above in regard to claim 36]

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Batten et al. in view of Wang et al. further in view of Wu et al. (U.S. Publication No. 2017/0323333).

With regard to Claim 39:
The system of claim 36, wherein the online portal is configured to permit content providers to choose how often the content is played back. 

Batten and Wang teach the system of claim 36 but do not explicitly teach allowing a party to choose how often content is played back, but it is known in the art.  Wu teaches a promotional system [title] that selects a “frequency” for displaying specific content in “one or more promotional display spaces”. [0037] Wu and Batten are analogous art as each is directed to electronic means for determining display of advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wu with that of Batten and Wang in order to allow for specification of terms relevant to a promotion, such as those of Wu; further, it is simply a substitution of one known part for another with predictable results, simply using Wu's factor to determine when to display the messages of Batten; the substitution produces no new and unexpected result.

With regard to Claim 40:
The system of claim 36, wherein the online portal is configured to permit content providers to choose a bounded area in which media content playback occurs. [id.; the promotional display space reads on a bounded area]

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 3 February 2022, with respect to objections and rejections made under 35 U.S.C. § 112(a) and (b) have been fully considered and are persuasive.  The objections to, and rejections of, claims on these bases has been withdrawn. 

Applicant's arguments filed 3 February 2022 in regard to rejections made under 35 U.S.C. §§ 101, 102(a)(2) and 103 have been fully considered but they are not persuasive.  In regard § 102(a)(2) and the collecting of sensor data and its use, language added by amendment, additional citations to Batten, which meet those limitations, are provided above.  In regard to the vehicle “traveling within the vicinity” of a location, Batten makes clear that it is GPS data which provide a vehicle’s location, which necessarily involves the use of sensors.  The arguments made for claim 30 are similar and have already been addressed.  The dependent claims are not argued with particularity but only by their dependency.
In regard to § 101, the first step is to determine whether the claims are directed to statutory categories of subject matter; here, they are, and there is no controversy on that point.  The “directed to” analysis, step 2A, has been bifurcated by the above-referenced Guidance into two “prongs”.  In step 2A, prong one, we determine only whether a claim “recites”, that is, “sets forth or describes”, one of the abstract ideas.  The applicant makes no statement traversing the Examiner’s finding of fact on that issue.
The second prong, step 2A, prong two, requires looking at the additional, i.e. non-abstract elements of the claims, and considering whether they, individually or as an ordered combination, integrate the abstract idea into a practical application.  A non-exhaustive list of indicia that claims do integrate the abstract idea into a practical application is found in MPEP § 2106.05(a)-(c) and (e); a non-exhaustive list of indicia to the contrary is found in MPEP § 2106.05(f) and (h).  This has been addressed in detail by the Examiner above.  None of these suggest or hint at the proposition that to “generate and produce a tangible result that provides a meaningful improvement” is sufficient; further, no result of the claims of the current invention is in any way “tangible”; the claims produce nothing but information, which is intangible.
The use of a display screen rather than, let’s say, a chalk-board or poster to display information, without more, does not alter the fact that the step itself is abstract.  Referring to MPEP § 2106.04(a)(2)(III), courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”
The claims are not patent eligible and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694